DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
Claim objections regarding to claims 1, 11, 13 is withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  indefinite language.  
Claim 1 recite “and/or building”, etc. indefinite language.  Proper action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0063897 A1 (Muddu) in view of Sasaki et al. US 2018/0046620
In regard to claim 1, Muddu disclose A method for cyber-monitoring and visually depicting cyber-activities, ([0006[0007][0140][0171][0423] monitoring and displaying events) said method comprising:
a) tracking cyber-activities derived from event stream(s); ([0270]-[0277] [0327][0335] tracking anomaly or threat related activities derived from event streams)  
b) extracting and/or building one or more entities and one or more entity- relations from said tracked cyber-activities, ([0270]-[0279]  perform analysis and identify anomalies, event patterns, etc.  related to devices, or users, etc.) wherein each of said entity is a representative component of a particular cyber-activity; [0270]-[0279] anomaly detected corresponds to entities)  and 
each stack comprising cells in a chronological order, where each cell represents 
an entity; and wherein each cell comprises information regarding the entity the cell represents that can be visualized in response to user input;  (Figure 39, page 40, 45 [0186] –[0187] [0252] [0293]-[0304]  [0313]-[0319] [0453] [0461][0482] etc. using a time based tracking model based on time slice of event feature sets from a group specific data stream on a group of entities, different group of entities are displayed with partition along a timeline and can display further detail when selected)
e) implementing a workflow to characterize one or more of said one or more entities as normal or anomalous. ([0135]-[0147] [0284]-[0295] implement the workflow regarding the anomaly or threat activities on a network with respect to an entity or entities)
But Muddu fail to explicitly disclose “c) displaying on a panel of 
a graphical user interface (GUI) a set of relational stack representations where each stack represents a different level of granularity;  
d)  displaying,  automatically or in response to a user action, links between a selected 
entity in neighboring stacks and thereby providing a visualization of relations 
across levels of granularity;”
	Sasaki disclose c) displaying on a panel of a graphical user interface
 (GUI) a set of relational stack representations where each stack represents a different level of granularity;  (Fig. 3, 6, [0064][0078] [0083] [0097] display columns of tiered elements and each tier has different hierarchy on a GUI) d)  displaying,  automatically or in response to a user action, links between a selected entity in neighboring stacks and thereby providing a visualization of relations across levels of granularity;  ([0114]-[0116] [0132][0133] [0289]  display a connection line (or position, direction) between the LDEV16 and the element object relating thereto, for example, in response to the user operation)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship would help to provide more network relationship information into Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship would help explain relevance of events in the network devices. 
In regard to claim 3, Sasaki and Muddu disclose The method of claim 1, the rejection is incorporated herein.
But Muddu fail to explicitly disclose “further wherein each cell has color coding.”
Sasaki disclose further wherein each cell has color coding. ([0060] [0100] [0126] display with colors based on the condition) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information display into Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying network information using color would help to provide more network relationship information into Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying network relationship using color would help explain relevance of events in the network devices. 
In regard to claim 5, Sasaki and Muddu disclose The method of claim 1, the rejection is incorporated herein.
Muddu disclose wherein (b) comprises: (i) selecting entities from said cyber-activity (ies); and (ii) selecting an entity-relations tracking model. (page 26, paragraphs 313, 314, 316, 317).  A time slice of event feature sets are tracked or monitored from the group-specific data stream to produce a model, including generating score data.  The model corresponds to or selects entities such as the event and the target computer network that is tracked.  The model state is then generated and selected and stored in the model store.
In regard to claim 6, Sasaki and Muddu disclose The method of claim 1, the rejection is incorporated herein.
But Muddu fail to explicitly disclose “wherein said relational stack representations comprise stacks representing organization, domain, user and device levels of granularity.”
Sasaki disclose wherein said relational stack representations comprise stacks 
representing organization, domain, user and device levels of granularity ([0078] [0083] [0097] companys , servers, LAN, etc., customers, a company using an element VM in the computer system and can be configured by the user  and representing tiers of elements) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship would help to provide more network relationship information into Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship would help explain relevance of events in the network devices. 
In regard to claim 7, Sasaki and Muddu disclose The method of claim 1, the rejection is incorporated herein.
Muddu disclose wherein said relational stack representations comprise stacks representing devices, processes and events levels of granularity. (Fig. 40A, [0205] [0348]-[0349] [0455]-[0461] depicts hierarchy  relationships between devices, apps running, and anomalies events,  etc.) 
In regard to claim 8, Sasaki and Muddu disclose The method of claim 1, the rejection is incorporated herein.
Muddu disclose wherein the GUI is a multiple panel format and one or more panels are linked such that user action in one panel is reflected in one or more other panels. (Fig. 40-42, [0458]-[0464] click the link representing the entity (user, device, app), on Fig. 40A, for example. a separate view for the selected entity is displayed as Fig. 41 or 42)
In regard to claim 9, Sasaki and Muddu disclose The method of claim 8, the rejection is incorporated herein.
But Muddu fail to explicitly disclose “wherein said GUI comprises panels displaying different levels of processing.”
Sasaki disclose wherein said GUI comprises panels displaying different levels of processing. (Fig. 1, 4-5, 10, [0103]-[0110] different level of relationship can be displayed, such as E2E patial topology, or VM list, etc.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship would help to provide more network relationship information into Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship would help explain relevance of events in the network devices. 
In regard to claim 10, Sasaki and Muddu disclose The method of claim 8, the rejection is incorporated herein.
But Muddu fail to explicitly disclose “further comprising displaying a tree representation in a second panel.”
Sasaki disclose further comprising displaying a tree representation in a second 
panel. (Fig. 2, [0057][0089]-[0093] tree representation of topology in a screen) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship would help to provide more network relationship information into Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship would help explain relevance of events in the network devices. 
In regard to claim 11, Sasaki and Muddu disclose The method of claim 8, the rejection is incorporated herein.
But Muddu fail to explicitly disclose “wherein said GUI comprises 
one or more panels providing a visualization of rules for an automated processing
 that links the selected element in neighboring stacks and/or rules generation.”
Sasaki disclose wherein said GUI comprises one or more panels providing a visualization of rules for an automated processing that links the selected element in neighboring stacks and/or rules generation. ([0092] [0110]-0111][0121] [0137][0161]-[0166] display rules and select and display elements and related elements  accordingly to the rules selected in different tiers)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Sasaki’s network information management into Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying hierarchical network relationship based on rules selected would help to provide more network relationship information into Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying hierarchical network relationship based on rules selected would help explain relevance of events in the network devices. 
In regard to claim 12, Sasaki and Muddu disclose The method of claim 8, the rejection is incorporated herein.
Muddu disclose wherein said GUI comprises a panel for implementing  
a workflow. (Fig. 40D, [0466]-[0468] kill chain displaying the flow of the events, illustrates the timing of each phase)
In regard to claim 13, Sasaki and Muddu disclose The method of claim 1, the rejection is incorporated herein.
Muddu disclose further comprising wherein characterizing  
as normal or anomalous is automatic based on rules. ([0435] [0539] [0540]-[00546] [0569]  identifying event types  and devices related to the event and automatically shown based on the rule specified)  
In regard to claim 14, Sasaki and Muddu disclose The method of claim 1,  the rejection is incorporated herein.
Muddu disclose further comprising initiating downstream actions following characterization of an entity as anomalous. ([0137] [0154] [0482] [0638] after identifying the anomalous, guide the user to take action based on the raised anomaly associated with the entity)  
Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0063897 A1 (Muddu) and Sasaki et al. US 2018/0046620 as applied to claim 1, further in view of Tanoue et al. (hereinafter Tanoue) U*S 2016/0119192
In regard to claim 2, Sasaki and Muddu disclose The method of claim 1, the rejection is incorporated herein.
But Sasaki and Muddu fail to explicitly disclose “wherein each cell can be 
expanded or compressed.”
Tanoue disclose wherein each cell can be expanded or compressed. (Fig. 13-15, [0097]-[0100] [0108]-[0110] select the element object, storage #1 is expanded, for example) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tanoue’s network information display into Sasaki and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying detailed network information would help to provide more network relationship information into Sasaki and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed network information would help explain relevance of events in the network devices. 
In regard to claim 15, Sasaki and Muddu disclose The method of claim 1,  the rejection is incorporated herein.
Muddu disclose each stack comprising cells in a chronological order, where each cell represents an entity characterized in step e); and wherein each cell comprises information regarding the entity the cell represents that can be visualized in response to user input;  (Figure 39, page 40, 45 [0186] –[0187] [0252] [0293]-[0304]  [0313]-[0319] [0453] [0461][0482] etc. using a time based tracking model based on time slice of event feature sets from a group specific data stream on a group of entities, different group of entities are displayed with partition along a timeline and can display further detail when selected)
But Sasaki and Muddu fail to explicitly disclose “further comprising displaying on a second panel of said GUI a further relational set of stack representations having the same levels of granularity;”
Tanoue disclose further comprising displaying on a second panel of said GUI a further relational set of stack representations having the same levels of granularity (Fig. 10-12, [0096]-[0100]  display element list screen and they are the same group) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tanoue’s network information display into Sasaki and Muddu’s invention as they are related to the same field endeavor of information management. The motivation to combine these arts, as proposed above, at least because Sasaki’s method of displaying detailed network information would help to provide more network relationship information into Sasaki and Muddu’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed network information would help explain relevance of events in the network devices. 
Response to Arguments
Applicant’s arguments with respect to claims 1-13 filed on 1/13/2022have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20130311832 A1 	November 21, 2013 		Lad et al.
CROSS-LAYER TROUBLESHOOTING OF APPLICATION DELIVERY
Lad et al. disclose techniques for cross-layer troubleshooting of application delivery are disclosed. In some embodiments, cross-layer troubleshooting of application delivery includes collecting test results from a plurality of distributed agents for a plurality of application delivery layers; and generating a graphical visualization of an application delivery state based on the test results for the plurality of application delivery layers (e.g., different application delivery layers)… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



XUYANG XIA
Primary Examiner
Art Unit 2143

/XUYANG XIA/Primary Examiner, Art Unit 2143